                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
RONDO J. SMITH-BEY,

       Plaintiff,                           Civil No. 2:20-CV-12971
                                            HONORABLE VICTORIA A. ROBERTS
v.                                          UNITED STATES DISTRICT JUDGE

HEIDI WASHINGTON, et. al.,
,

      Defendants,
____________________________________/

 OPINION AND ORDER DENYING THE MOTION FOR RECONSIDERATION

       Plaintiff filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff

submitted an application to proceed without prepayment of fees and costs, along with the

supporting documentation. A review of these documents showed a spendable account

balance in Plaintiff’s prison trust account of $ 477.15, which is more than the amount of

the fee to file a civil action. Plaintiff failed to establish his indigency; the Court dismissed

the case. Plaintiff filed a response to the Court’s order which is construed as a motion for

reconsideration. For the reasons that follow, the motion for reconsideration is DENIED.

       U.S. Dist.Ct. Rules, E.D. Mich. 7.1 (h) allows a party to file a motion for

reconsideration. However, a motion for reconsideration which presents the same issues

already ruled upon by the court, either expressly or by reasonable implication, will not be

granted. Michigan Regional Council of Carpenters v. Holcroft L.L.C. 195 F. Supp. 2d 908,

911 (E.D. Mich. 2002)(citing to U.S. Dist.Ct. Rules, E.D. Mich. 7.1 (g)(3)). A motion for

reconsideration should be granted if the movant demonstrates a palpable defect by which


                                               1
the court and the parties have been misled and that a different disposition of the case must

result from a correction thereof. Id. A palpable defect is a defect that is obvious, clear,

unmistakable, manifest, or plain. Witzke v. Hiller, 972 F. Supp. 426, 427 (E.D. Mich. 1997).

       Plaintiff in his response does not dispute this Court’s previous finding that the

application to proceed without prepayment of fees and costs filed by Plaintiff showed

enough money to pay the filing fee. Instead, Plaintiff alleges that the COVID-19 Pandemic

caused interruptions in mail and other activities in prison. Plaintiff argues, without support,

that his application to proceed without prepayment of fees and costs would now be different

since he is forced to pay for certain necessities to maintain his health and well-being in

prison. Plaintiff failed to attach a copy of an updated application to establish his indigency.

Without any proof of the current status of his prison account, Plaintiff cannot show that

this Court erred in finding that he was not indigent at the time he filed his complaint.

Plaintiff’s motion for reconsideration is denied; Plaintiff is merely presenting issues which

were already ruled upon by this Court, either expressly or by reasonable implication, when

the Court summarily dismissed Plaintiff’s civil rights complaint. Hence v. Smith, 49 F.

Supp. 2d 549, 553 (E.D. Mich. 1999).

       The motion for reconsideration is DENIED. The denial is without prejudice to

Plaintiff filing a new complaint in a new case with the $ 350.00 filing fee plus the $ 50.00

administrative fee.

                                    s/ Victoria A. Roberts
                                    HON. VICTORIA A. ROBERTS
                                    UNITED STATES DISTRICT JUDGE
Dated: 5/6/2021
                                              2
